MEMORANDUM **
Cesar Augusto Hernandez-AIonzo, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in denying Hernandez-AIonzo’s motion to reopen for failure to comply with the requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637, 639, (BIA 1988), where Hernandez-AIonzo failed to set forth the terms of his agreement with prior counsel or include evidence that he informed his counsel of the allegations, and the ineffective assistance is not plain on the face of the record. See Reyes, 358 F.3d at 597-99.
In light of our disposition, we do not reach Hernandez-AIonzo’s remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.